755 F.2d 1389
UNITED STATES of America, Plaintiff-Appellee,v.Charles Noel WOODWARD, Defendant-Appellant.
No. 81-1140.
United States Court of Appeals,Ninth Circuit.
March 19, 1985.

Andrea Sheridan Ordin, U.S. Atty., Carolyn Turchin, Asst. U.S. Atty., Los Angeles, Cal., for defendant-appellant.
Terry Amdur, Pasadena, Cal., for plaintiff-appellee.
Before KASHIWA,* FLETCHER, and NORRIS, Circuit Judges.

ORDER FOR PUBLICATION

1
Our decision in this case, United States v. Woodward, 726 F.2d 1320 (9th Cir.1984) was reversed in so far as it reversed Woodward's 18 U.S.C. Sec. 1001 conviction.  U.S. ----, 105 S.Ct. 611, 83 L.Ed.2d 518.  Accordingly we affirm the district court except to the extent that it imposed as a part of Woodward's sentence the requirement that he inform any future employer of his criminal record.  To that extent the sentence is void.   U.S. v. Woodley, 726 F.2d 1328 n. 14 (9 Cir.1983).  The mandate shall issue forthwith.



*
 United States Circuit Judge for the Federal Circuit, sitting by designation